department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date aug number release date uil eo dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in intemal revenue code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for pubiic inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number tax_exempt_and_government_entities_division date jun department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uniform issue list legend exemption from tax on corporations certain trusts etc exempt v not exempt religious charitable etc institutions and community chest religious organizations organizational and operational tests income inures v does not inure to private individual private v public interest served trustees serve private interest church etc a president m j z i secretary-treasurer applicant state t date form_1023 application filed u date of initial formation y year of bylaws drafted w date bylaws executed x date incorporated y dollar amount z dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have conciuded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below has m hereinafter referred to as the organization provided an open and candid disclosure of the facts and supplied adequate evidence to demonstrate are reasonable in light of the potential for abuse created by their absolute and total control of the organization that the payments to its controlling members has the organization proven that its net eamings will not inure to the benefit of private individuals specifically its founding and controlling members does the organization qualify for exemption under sec_501 of the code and if so is the organization best described in sec_509 and sec_170 axi facts your organization submitted a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code ont according to page one of this application your organization was formed on y unsigned bylaws initially submitted with the application contained only the year of y incorporation took place in the state of n on x copies of the articles of incorporation were provided to us during the processing of your application signed bylaws were subsequently submitted with an execution date of yw your stated purpose per your bylaws is to carry the whole gospel of jesus christ to the whole world to estabiish an effective organized effort to encourage the conversion of men and women and children to christianity to evangelize our communities and the world by every means possible to produce and maintain a clean holy wholesome and christian fellowship of saints of god to generally promote religious educational and charitable activities and as more completely set forth in the articles of incorporation as amended your organization currently has two officers these are the organization's pastor president a and the secretary treasurer b the spouse of a the application indicates that at the current time the officers do not receive a salary subsequent requests for additional information reflects that the pastor will receive a housing allowance of dollar_figure y per month information submitted with the application and in response to in your response dated date it was stated that the pastor works approximately hours per week on church activities he also work sec_40 hours per week as a financial planner for an unrelated company the response also indicated that the housing allowance is determined from the pastor's actual personal living_expenses which includes mortgage payments and utilities your organization also reimburses the pastor for his travel_expenses a copy of the pastor's employment contract was requested the contract submitted was signed only by the pastor at the time the application was initially submitted the average attendance at meetings and services - was indicated to be subsequent information indicates that attendance is now around page an analysis of the bylaws reveais the following a article two sec_4 - the pastor will review all resolutions and decide to present the resolution or decide not to present the resolution to the membership at his sole discretion and decision b article three sec_1 - the senior pastor shall always be a member of the board_of trustees in addition to the senior pastor the organization shall have at least four trustees the senior minister may appoint as many ex-officio members as he may desire c article three sec_2 - the names of the candidates shall be submitted by the senior minister to the membership for election the senior minister pastor shall submit one name for each position to be filled and a separate vote for each position shall be taken in the event any candidate is not elected then and in that event the senior minister pastor will submit another name for election until there is a full board elected by the membership d article three sec_3 - the term of office of a trustee shall be for one year a trustee may be re-elected as often as the membership desires his service and the senior minister pastor submits his name as a candidate e article three sec_5 - the election of trustees shall be by secret baliot or by open ballot f as decided by the pastor senior minister article three - in the event of vacancy occurring by death resignation or removal of any trustee the remaining board shall by a majority vote appoint a substitute trustee from candidates submitted by the senior minister pastor until the next election by the membership g article three - the trustees shall hold a regular meeting at least one time per year special unscheduled meetings may be called by or at the request of a majority of the board one of whom must be the senior pastor h article three - the senior minister pastor may if he deems it convenient or expedient i establish and appoint a board_of deacons or elders the board_of deacons or elders shall have only those powers and authority as shall be given to it by the board_of trustees article four sec_1 i- a member seeking to go to bible schoo must first seek the counsel of the pastor before making plans to go he shall remain a member of this assembly and continue to support the pastor and church with tithes and offerings article four sec_2 - the pastor decides who becomes a member j k article v sec_2 - the pastor selects and removes all officers article v sec_3 - the senior minister pastor shall be engaged by contract with the board_of trustees m article v - the pastor president shali - preside at all meetings of the membership - appoint committees to perform the work designated to be done by the board_of trustees ' sign every membership card or certificate - oversee the general work of the church acting as the general manager and chief_executive_officer page - lead and direct the spiritual direction and evangelistic thrust of the church including the setting and teaching of doctrine - article ten sec_1 regarding voting of members - these by-laws may be amended altered or repealed by a majority vote of the members at any regular or special meeting called for the purpose of amendment at least days notice for the meeting must be provided by two public announcements at regular church services and posting on the church bulletin board if any no amendments will be effective during the incapacity removal or resignation of the senior minister pastor the bylaws provide a procedure for beginning a search for a new pastor and describe how a candidate would be voted on by the membership there is no reference in the bylaws to the procedure by which a current pastor could be involuntarily removed by either the membership or by an ecclesiastical governing body it appears that organization has been organized in such a manner as to make the involuntary removal of the pastor from his position as both pastor and president an impossibility the form_1023 application makes the following representations a persons approving compensation arrangements will follow a conflict of interest policy b compensation will be approved prior to payment c recordation of date and terms of compensation will be maintained d written records will be kept for each individual who decides or votes on compensation arrangements e compensation will be based on information obtained for similarly situation taxable or tax- exempt_organizations for similar services current compensation surveys complied by independent firms or actual written offers from similarly situation organizations f information such as that referenced in e above will be maintained in written form on which compensation decisions were made a copy of the conflict of interest policy has not been submitted no evidence has been submitted to demonstrate that compensation including the amount of any housing allowance has been determined in the manner indicated above or that any of the required records or other documentation has been maintained the information submitted to date indicates that the only voting members are the pastor and his spouse our letter dated date stated sec_1_501_c_3_-1 of the income_tax regulations states that an organization which serves private interests rather than public purposes does not qualify for exempt status to insure that your organization will serve public interests changes should be made to the bylaws whereby contro is vested in a board_of directors consisting of a majority of unrelated persons please provide the name title address and compensation of each newly appointed governing body member when responding to this letter page no information has been submitted to demonstrate that there are any trustees other than the pastor and his spouse also no information has been submitted to demonstrate that control of the organization is not under the absolute control of these two individuals and that they alone determine the amount of any housing allowance to be paid part ix of the form_1023 application containing financial and budgetary data failed to identify the sources and amounts of each item_of_income and expense in response to requests for additional information financial information was submitted for the period of january through december it reflected total income of dollar_figure z of this amount came from certain individuals and churches the remaining was listed as housing afowance financial information supplied for the same time period indicated that the pastor's mortgage payments and other housing related expenses are being made by the organization there were also numerous expenditures listed as food sufficient evidence has yet to be submitted to demonstrate that these expenditures are in furtherance of exempt purposes or that the amount pald as a housing allowance which is a form of compensation is reasonable our letter dated date item stated according to the documentation provided m is provided a housing allowance of dollar_figure y per month we find nothing in the application to support an allowance in fact the documentation provided to date indicates has established the organization with sole authority to do whatever he deems appropriate absent any oversight the documentation provided also suggests controls the financial affairs and uses the organization's financial resources for personal purposes g making mortgage payments eliaibility to claim such in your response to the above item which we received on date you stated that this is partially true due to the fact the church does not have membership that qualifies to fill the position of the necessary officers in our letter dated date we requested that you specify the amount of financial support provided to the organization by the pastor and persons related to him your response which we received on date was that the amount supplied by the pastor and a related_person was the amount listed as housing allowance in our date letter we also asked for a __ copy of any records maintained for the hours worked your response was that maintaining these records was not currently a requirement the organization has some of the characteristics of a church however no evidence has been submitted to demonstrate that anyone has achieved the status of becoming a member with voting rights although ten to twelve individuals have attended services no evidence has been submitted that anyone other than the pastor and his spouse are members since there is no membership with voting rights other than the pastor and his spouse it has not been established that there is a regular congregation of individuals who consider this as their church there has been no information submitted that demonstrates what efforts have been made to publicize the church or recruit members page law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_508 exempts churches their integrated_auxiliaries and associations or conventions of churches from the a notification requirements sec_1_501_c_3_-1 of the income_tax regulations provides for recognition of exemption from federal_income_tax of organizations which are organized and operated exclusively for among other things charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual if an organization fails to meet either the - organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively of private for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit shareholders or individuals revrul_69_266 1969_1_cb_151 finds that an organization that was formed and controlled by a doctor engaged in the practice of medicine in which he transferred assets including his medical practice his home and his automobile to the organization and who was hired to conduct research programs which consisted of the doctor examining and treating patients at the prevailing fees does not qualify for exemption from federal_income_tax under sec_501 of the code because the organization's primary function is to serve the private interest of its creator rather than a public interest page revrul_89_74 1989_1_cb_311 states that churches such as those described in revrul_78_232 1978_1_cb_69 and revrul_81_84 1981_1_cb_330 are ‘tax shelters within the meaning of sec_6661 of the intemal revenue code in revrul_78_232 the taxpayer claiming to be a duly ordained minister formed a church the original members of the church consisted of the taxpayer the taxpayer's spouse and two minor children and a few family friends the taxpayer was employed full-time by a state government and continued in this employment after the church was formed the taxpayer's salary checks were received by the taxpayer and deposited into the church's bank account the funds from the church bank account however were primarily used to furnish the taxpayer with lodging food clothing and other living_expenses in revrul_81_94 a professional nurse formed a church and became a minister by purchasing a certificate of ordination and a church charter from an organization selling such certificates and charters pursuant to a vow of poverty all the nurse’s assets including a house and an automobile were transferred to the church in addition the nurse’s wage income was deposited into the church bank account in retum the church assumed all the nurse's existing liabilities such as the home mortgage and all outstanding credit card balances the church also provided the nurse with a full living allowance sufficient to maintain or improve the nurse's standard of living and permitted the nurse to use the house and automobile for personal purposes revproc_2007_52 r b states that tax-exempt status for an organization will be recognized by the service in advance of operations in sufficient detail to permit a conclusion that the organization will clearly meet the pertinent statutory requirements a mere restatement of purposes or a statement that proposed activities will be in furtherance of the organization's purposes does not satisfy this requirement an applicant organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying outthe activities the anticipated sources of receipts and the nature of contemplated expenditures where the entity's proposed activities are described f in ch decision to revoke the organization's tax-exempt status on the ground that a portion of its income inured to the benefit of the 823_f2d_1310 9th cir the court upheld the issi v in salvation navy v commissioner tcmemo_2002_275 the court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net_earnings would not inure to the benefit of a private individual its founder in 670_f2d_104 9th cir the court affirmed the tax court's decision that held that the organization supplied no evidence showing that the payments to its controlling members were reasonable and the court also found that the potential for abuse created by the family's control of the organization required an open and candid disclosure of the facts ital hardin organization seeking a determination_letter or ruling as to the recognition of its tax-exempt status has the burden of proving that it satisfies all of the requirements of the particular tax-exemption category 505_f2d_1068 cir provides that an in page merica idance foundation inc vy united_states 490_fsupp_304 u s district_court for the district of columbia the court addressed the factors that may be relevant in determining whether an organization is a church one of these factors was that the organization should have a membership not associated with any other church or denomination in that case the plaintiff made no real effort to extend its membership beyond that of the family members in control of the organization another factor is whether the organization has a definite and distinct ecclesiastical government application of law numerous issues have arisen during the processing of the application the information and documentation provided to date indicate your organization has operated to serve private interests furthermore your organization is under the control of a single individual the pastor and president this issue has been raised repeatedly in information requests to no avail the existing provisions in the bylaws clearly demonstrate the organization remains securely and in absolute control of one person it appears that the pastor has been transferring funds earned from the salary earned at his job with an unrelated employer into your organization's account for the purposes of paying his housing and other expenses in such a a manner as to have such amounts excluded from income a minister who receives a housing allowance may exclude such an amount if when considered with ali other forms of compensation received it is not more than reasonable_compensation in return for his services provided as a minister a housing allowance is another form of compensation and total compensation must be reasonable in light of the services provided the organization has not demonstrated that such compensation is reasonable the amount of the housing allowance is set solely by the pastor based on his current housing_expenses not based on what would be reasonable in light of the services provided to the organization by your own admission the only two trustees are the pastor and his spouse and there is no independent oversight of your organization's activities nor is there an independent process for determining and approving the level of compensation you have not submitted a signed conflict of interest statement sec_501 of the code sets forth two main tests to qualify for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 while your articles of incorporation meets the organizational_test for sec_501 organizations your organization has not satisfied the operational_test to satisfy the operational_test you must be operated exclusively for one or more exempt purposes you will not be operated exclusively for one or more exempt purposes as set forth in sec_1_501_c_3_-1 unless your organization's activities are conducted in furtherance of tax exempt purposes or conduct activities that constitute a commercial trade_or_business also an organization cannot allow its net_earnings to inure to the benefit of private individuals and the organization cannot be organized to benefit private interests see sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations page your organization has not demonstrated it was not organized to serve private interests as it has not proved that its net_earnings will not inure to private individuals furthermore it has not been demonstrated that the compensation provided the organization's president is reasonable this organization resembles the one described in bubbling well church of universal love inc v commissioner in as with that organization you have not supplied evidence showing that the payments to your controlling members are reasonable sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net eamings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph uniess it serves a public rather than a private interest as explained elsewhere in this letter there are numerous questions concerning the financial operations of this organization as well as the flow of funds between the organization and its president the bank statements suggest the organization's account has been used by the president as a private bank account and as a tax_shelter that has some similarities to the facts described in revrul_78_232 1978_1_cb_69 and revrul_81_94 1981_1_cb_330 revrul_69_266 1969_1_cb_151 finds that an organization that was formed and controlled by a doctor engaged in the practice of medicine in which he transferred assets including his medical practice his home and his automobile to the organization and who was hired to conduct research programs which consisted of the doctor examining and treating patients at the prevailing fees does not qualify for exemption from federal_income_tax under sec_501 of the code because the organization's primary function is to serve the private interest of its creator rather than a public interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revproc_2007_52 states that tax-exempt status for an organization will be recognized by the service in advance of operations where the entity's proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the pertinent statutory requirements a of the mere restatement of purposes or a statement that proposed activities will be in furtherance organization’s purposes does not satisfy this requirement an applicant organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying outthe activities the anticipated sources of receipts and the nature of contemplated expenditures page in church of scientology decision to revoke the organization's tax-exempt status on the ground that a portion of its income inured to the benefit of the 823_f2d_1310 9th cir the court upheld the in salvation navy v commissioner tcmemo_2002_275 the court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net eamings would not inure to the benefit of a private individual its founder in 670_f2d_104 9th cir the court affirmed the tax court's decision that held that the organization supplied no evidence showing that the payments the potential for abuse created by the family’s control of the organization required open and candid disclosure of facts to its controlling members were reasonable and the court also found that 505_f2d_1068 6th cir provides that an organization seeking a determination_letter or ruling as to the recognition of its tax-exempt status has the burden of proving that it satisfies all of the requirements of the particular tax-exemption category an guidance nited states 490_fsupp_304 u s district_court for the district of columbia the court addressed the factors that may be relevant in determining whether an organization is a church as in that case your organization has made no real effort to extend its membership beyond that of the family members in control of the organization to be considered a church an organization must have members other than the pastor and his spouse individuals who attend services from time to time but who have not been granted the full rights of membership cannot be considered members in the case at hand the organization does not have a definite and distinct ecclesiastical government nor does it have a membership with voting rights there is no provision in the bylaws where the pastor can be removed from his position the pastor has total control of the organization and does submit to the control of either a voting membership or to an ecclesiastical government applicant's position in undated correspondence received on m advised he would like to appeal the decision to close this case he expressed the belief that more than adequate proof had been submitted to show the organization qualifies as a tax exempt church to the definition given in the irs publication in the same correspondence m requests that the organization not be discriminated against simply because of it having a small congregation page service's response to applicant's position your reference to various attributes of a church is noted however the issues in this case are the degree of control of the organization by the pastor the amounts paid to the pastor as a housing allowance and other unexplained payments and the failure to demonstrate that your organization is not operated to serve the private interests of the pastor and related parties although some responses to our information requests have been made much of the information requested has either not been provided or what has been provided is incomplete and or unclear examples of this include issues surrounding the financial operations contro of the organization the lack of members with voting power other than the pastor and his spouse and the provision of a housing allowance in an amount that has not been demonstrated to be reasonable although you indicated that you sometimes have ten to twelve in attendance at church services it does not appear that any of these individuals are members from the standpoint of their having any voice in the affairs of the organization was initially filed despite repeated requests to expand control any efforts made in responding to such requests have been superficial and ineffectual control has and continues to be an issue since application conclusion on the basis of the information contained in the application and supporting documentation provided as well as the cited precedent we conclude that your organization does not operate exclusively for the purposes specified in sec_501 of the internal_revenue_code there is impermissible inurement and private benefit to the founders and controlling members of your organization you do not qualify for exempt status under sec_501 of the internal_revenue_code also your organization does not qualify as an organization described in sec_509 and sec_170 you are required to file federal_income_tax returns on form_1120 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination tf your statement does not provide a basis reconsid our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attomey certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power of attomey form_2848 power of attomey and declaration of representative if you have not already done so you can find more information page about representation in publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax retums and other matters please send your protest statement form_2848 and any supporting documents to the applicable address internal_revenue_service eo determinatiens quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the pereon whose name and telephone number are shown in the heading of this letter sincerely enclosure publication robert chol director exempt_organizations rulings agreements page
